DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
On page 1, 3rd line, replace “Battery” with “A battery”.
On page 3, in the 11th, 13th, and 15th lines, replace “AL” with “Al”.
On page 9, between the 23rd and 31st lines, replace all instances of “AL” with “Al”.
Appropriate correction is required.

Claim Objections
Claims 7 and 8 are objected to because of the following informalities:
In claim 7, 2nd line, replace “AL” with “Al”.
In claim 8, 2nd line, replace “AL-Si-Cu-Mg” with “Al-Si-Cu-Mg”.
In claim 8, last line, replace “AL” with “Al”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the formed prototype" in the 14th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.
Claim 2 recites the limitation "the center" in the 6th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.
Claim 2 recites the limitation "the center" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.
Claim 4 recites the limitation "the semi-solid die-casting machine" bridging the 2nd and 3rd lines.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.
Claim 5 recites the limitation "the incubation" in the 3rd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “an” to obtain proper antecedent basis.
Claim 10 recites the limitation "the formed prototype" in the 2nd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art (including US 9,620,844 cited in PTO-892) fail to teach or suggest a method for forming a battery bracket by semi-solid die casting, in which the method includes the following steps (of independent claim 1, from which claims 2-10 further depend):
heating an aluminum alloy raw material in a melting furnace to obtain liquid aluminum alloy at a first preset temperature;
delivering the liquid aluminum alloy to a slurry machine, stirring the liquid aluminum alloy by the slurry machine to obtain a semi-solid slurry, and pouring the semi-solid slurry into a die-casting machine;
die-casting the semi-solid slurry into a battery bracket mold to obtain a prototype of the battery bracket, wherein gates are disposed at positions in the battery bracket mold corresponding to threaded connections of a first boss and a second boss of the battery bracket, respectively; and
subjecting a formed prototype of the battery bracket to solution treatment at a second preset temperature and then to aging treatment at a third preset temperature to obtain the battery bracket,

wherein a surface of the first bracket is provided with a first boss, the first boss is provided with a first connecting hole that penetrates the first boss and the first bracket, and the first connecting hole is provided with an internal thread, in which a surface of the second bracket is provided with a second boss, the second boss is provided with a second connecting hole that penetrates the second boss and the second bracket, and the second connecting hole is provided with an internal thread, and
wherein the internal thread on the first connecting hole has a same size and direction of rotation as the internal thread on the second connecting hole.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 9,620,844 is cited in PTO-892 as related art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        December 2, 2021